 



Exhibit 10.5
(BANK OF AMERICA LOGO) [l29412al2941201.gif]
Dated as of October 4, 2007
SECURITY AGREEMENT
          1. THE SECURITY. PREMIER EXHIBITIONS, INC. (the “Pledgor”), a Florida
corporation, hereby assigns and grants to BANK OF AMERICA, N.A. (the “Bank”) a
security interest in the following described property now owned or hereafter
acquired by the Pledgor (collectively, the “Collateral”):
          (a) All accounts, contract rights, chattel paper, instruments, deposit
accounts, letter of credit rights, payment intangibles and general intangibles,
including all amounts due to the Pledgor from a factor; rights to payment of
money from the Bank under any Swap Contract (as defined herein); and all
returned or repossessed goods which, on sale or lease, resulted in an account or
chattel paper.
          (b) All inventory, including all materials, work in process and
finished goods.
          (c) All machinery, furniture, fixtures and other equipment of every
type now owned or hereafter acquired by the Pledgor.
          (d) All of the Pledgor’s deposit accounts with the Bank. The
Collateral shall include any renewals or rollovers of the deposit accounts, any
successor accounts, and any general intangibles and choses in action arising
therefrom or related thereto.
          (e) All instruments, notes, chattel paper, documents, certificates of
deposit, securities and investment property of every type. The Collateral shall
include all liens, security agreements, leases and other contracts securing or
otherwise relating to the foregoing.
          (f) All general intangibles, including, but not limited to, (i) all
patents, and all unpatented or unpatentable inventions; (ii) all trademarks,
service marks, and trade names; (iii) all copyrights and literary rights;
(iv) all computer software programs; (v) all mask works of semiconductor chip
products; (vi) all trade secrets, proprietary information, customer lists,
manufacturing, engineering and production plans, drawings, specifications,
processes and systems. The Collateral shall include all goodwill connected with
or symbolized by any of such general intangibles; all contract rights,
documents, applications, licenses, materials and other matters related to such
general intangibles; all tangible property embodying or incorporating any such
general intangibles; and all chattel paper and instruments relating to such
general intangibles.
          (g) All negotiable and nonnegotiable documents of title covering any
Collateral.
          (h) All accessions, attachments and other additions to the Collateral,
and all tools, parts and equipment used in connection with the Collateral.
          (i) All substitutes or replacements for any Collateral, all cash or
non-cash proceeds, product, rents and profits of any Collateral, all income,
benefits and property receivable on account of the Collateral, all rights under
warranties and insurance contracts, letters of credit, guaranties or other
supporting obligations covering the Collateral, and any causes of action
relating to the Collateral.
          (j) All books and records pertaining to any Collateral, including but
not limited to any computer-readable memory and any computer hardware or
software necessary to process such memory (“Books and Records”).

1



--------------------------------------------------------------------------------



 



          2. THE INDEBTEDNESS. The Collateral secures and will secure all
Indebtedness of the Pledgor to the Bank. Each party obligated under any
Indebtedness is referred to in this Agreement as a “Debtor.” “Indebtedness”
means all debts, obligations or liabilities now or hereafter existing, absolute
or contingent of the Debtor or any one or more of them to the Bank, whether
voluntary or involuntary, whether due or not due, or whether incurred directly
or indirectly or acquired by the Bank by assignment or otherwise. Indebtedness
shall include, without limitation, all obligations of the Debtor arising under
any Swap Contract. “Swap Contract” means any interest rate, credit, commodity or
equity swap, cap, floor, collar, forward foreign exchange transaction, currency
swap, cross currency rate swap, currency option, securities puts, calls,
collars, options or forwards or any combination of, or option with respect to,
these or similar transactions now or hereafter entered into between the Debtor
and the Bank.
          3. PLEDGOR’S COVENANTS. The Pledgor represents, covenants and warrants
that unless compliance is waived by the Bank in writing:
          (a) The Pledgor will properly preserve the Collateral; defend the
Collateral against any adverse claims and demands; and keep accurate Books and
Records.
          (b) The Pledgor’s chief executive office is located, in Atlanta,
Georgia. In addition, the Pledgor is incorporated in or organized under the laws
of Florida. The Pledgor shall give the Bank at least thirty (30) days notice
before changing its residence or its chief executive office or state of
incorporation or organization. The Pledgor will notify the Bank in writing prior
to any change in the location of any Collateral, including the Books and
Records.
          (c) The Pledgor will notify the Bank in writing prior to any change in
the Pledgor’s name, identity or business structure.
          (d) Unless otherwise agreed, the Pledgor has not granted and will not
grant any security interest in any of the Collateral except to the Bank, and
will keep the Collateral free of all liens, claims, security interests and
encumbrances of any kind or nature except the security interest of the Bank.
          (e) The Pledgor will promptly notify the Bank in writing of any event
which affects the value of the Collateral, the ability of the Pledgor or the
Bank to dispose of the Collateral, or the rights and remedies of the Bank in
relation thereto, including, but not limited to, the levy of any legal process
against any Collateral and the adoption of any marketing order, arrangement or
procedure affecting the Collateral, whether governmental or otherwise.
          (f) The Pledgor shall pay all costs necessary to preserve, defend,
enforce and collect the Collateral, including but not limited to taxes,
assessments, insurance premiums, repairs, rent, storage costs and expenses of
sales, and any costs to perfect the Bank’s security interest (collectively, the
“Collateral Costs”). Without waiving the Pledgor’s default for failure to make
any such payment, the Bank at its option may pay any such Collateral Costs, and
discharge encumbrances on the Collateral, and such Collateral Costs payments
shall be a part of the Indebtedness and bear interest at the rate set out in the
Indebtedness. The Pledgor agrees to reimburse the Bank on demand for any
Collateral Costs so incurred.
          (g) Until the Bank exercises its rights to make collection, the
Pledgor will diligently collect all Collateral.
          (h) If any Collateral is or becomes the subject of any registration
certificate, certificate of deposit or negotiable document of title, including
any warehouse receipt or bill of lading, the Pledgor shall immediately deliver
such document to the Bank, together with any necessary endorsements.

-2-



--------------------------------------------------------------------------------



 



          (i) The Pledgor will not sell, lease, agree to sell or lease, or
otherwise dispose of any Collateral except with the prior written consent of the
Bank; provided, however, that the Pledgor may sell inventory and artifacts,
subject to the limitations set forth in the Loan Agreement, in the ordinary
course of business. For purposes hereof, the “Loan Agreement” means that certain
Loan Agreement even date herewith by and between the Pledgor and the Bank, as
the same may be amended or restated from time to time.
          (j) The Pledgor will maintain and keep in force all risk property
damage insurance policies (including without limitation windstorm coverage, and
hurricane coverage as applicable) covering the tangible property comprising the
Collateral. Each insurance policy must be for the full replacement cost of the
collateral and include a replacement cost endorsement. The insurance must be
issued by an insurance company acceptable to the Bank and must include a
lender’s loss payable endorsement in favor of the Bank in a form acceptable to
the Bank. Upon the request of the Bank, the Pledgor will deliver to the bank a
copy of each insurance policy, or, if permitted by the Bank, a certificate of
insurance listing all insurance in force.
          (k) The Pledgor will not attach any Collateral to any real property or
fixture in a manner which might cause such Collateral to become a part thereof
unless the Pledgor first obtains the written consent of any owner, holder of any
lien on the real property or fixture, or other person having an interest in such
property to the removal by the Bank of the Collateral from such real property or
fixture. Such written consent shall be in form and substance acceptable to the
Bank and shall provide that the Bank has no liability to such owner, holder of
any lien, or any other person.
          4. ADDITIONAL OPTIONAL REQUIREMENTS. The Pledgor agrees that the Bank
may at its option at any time, whether or not the Pledgor is in default:
          (a) Require the Pledgor to deliver to the Bank (i) copies of or
extracts from the Books and Records, and (ii) information on any contracts or
other matters affecting the Collateral.
          (b) Examine the Collateral, including the Books and Records, and make
copies of or extracts from the Books and Records, and for such purposes enter at
any reasonable time upon the property where any Collateral or any Books and
Records are located.
          (c) Require the Pledgor to deliver to the Bank any instruments,
chattel paper or letters of credit which are part of the Collateral, and to
assign to the Bank the proceeds of any such letters of credit.
          (d) Notify any account debtors, any buyers of the Collateral, or any
other persons of the Bank’s interest in the Collateral.
          5. DEFAULTS. Any one or more of the following shall be a default
hereunder:
          (a) Any Indebtedness is not paid when due, or any default occurs under
any agreement relating to the Indebtedness, after giving effect to any
applicable grace or cure periods.
          (b) The Pledgor breaches any term, provision, warranty or
representation under this Agreement, or under any other obligation of the
Pledgor to the Bank, and such breach remains uncured after any applicable cure
period.
          (c) The Bank fails to have an enforceable first lien (except for any
prior liens to which the Bank has consented in writing) on or security interest
in the Collateral.

-3-



--------------------------------------------------------------------------------



 



          (d) Any custodian, receiver or trustee is appointed to take
possession, custody or control of all or a substantial portion of the property
of the Pledgor or of any guarantor or other party obligated under any
Indebtedness.
          (e) The Pledgor or any guarantor or other party obligated under any
Indebtedness becomes insolvent, or is generally not paying or admits in writing
its inability to pay its debts as they become due, fails in business, makes a
general assignment for the benefit of creditors, dies, or commences any case,
proceeding or other action under any bankruptcy or other law for the relief of,
or relating to, debtors.
          (f) Any case, proceeding or other action is commenced against the
Pledgor or any guarantor or other party obligated under any Indebtedness under
any bankruptcy or other law for the relief of, or relating to, debtors.
          (g) Any involuntary lien of any kind or character attaches to any
Collateral, except for liens for taxes not yet due.
          (h) The Pledgor has given the Bank any false or misleading information
or representations.
          6. BANK’S REMEDIES AFTER DEFAULT. In the event of any default, the
Bank may do any one or more of the following:
          (a) Declare any Indebtedness immediately due and payable, without
notice or demand.
          (b) Enforce the security interest given hereunder pursuant to the
Uniform Commercial Code and any other applicable law.
          (c) Enforce the security interest of the Bank in any deposit account
of the Pledgor maintained with the Bank by applying such account to the
Indebtedness.
          (d) Require the Pledgor to obtain the Bank’s prior written consent to
any sale, lease, agreement to sell or lease, or other disposition of any
Collateral consisting of inventory.
          (e) Require the Pledgor to segregate all collections and proceeds of
the Collateral so that they are capable of identification and deliver daily such
collections and proceeds to the Bank in kind.
          (f) Require the Pledgor to direct all account debtors to forward all
payments and proceeds of the Collateral to a post office box under the Bank’s
exclusive control.
          (g) Require the Pledgor to assemble the Collateral, including the
Books and Records, and make them available to the Bank at a place designated by
the Bank.
          (h) Enter upon the property where any Collateral, including any Books
and Records, are located and take possession of such Collateral and such Books
and Records, and use such property (including any buildings and facilities) and
any of the Pledgor’s equipment, if the Bank deems such use necessary or
advisable in order to take possession of, hold, preserve, process, assemble,
prepare for sale or lease, market for sale or lease, sell or lease, or otherwise
dispose of, any Collateral.
          (i) Demand and collect any payments on and proceeds of the Collateral.
In connection therewith the Pledgor irrevocably authorizes the Bank to endorse
or sign the Pledgor’s name on all checks, drafts, collections, receipts and
other documents, and to take possession of

-4-



--------------------------------------------------------------------------------



 



and open the mail addressed to the Pledgor and remove therefrom any payments and
proceeds of the Collateral.
          (j) Grant extensions and compromise or settle claims with respect to
the Collateral for less than face value, all without prior notice to the
Pledgor.
          (k) Use or transfer any of the Pledgor’s rights and interests in any
Intellectual Property now owned or hereafter acquired by the Pledgor, if the
Bank deems such use or transfer necessary or advisable in order to take
possession of, hold, preserve, process, assemble, prepare for sale or lease,
market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral. The Pledgor agrees that any such use or transfer shall be without
any additional consideration to the Pledgor. As used in this paragraph,
“Intellectual Property” includes, but is not limited to, all trade secrets,
computer software, service marks, trademarks, trade names, trade styles,
copyrights, patents, applications for any of the foregoing, customer lists,
working drawings, instructional manuals, and rights in processes for technical
manufacturing, packaging and labeling, in which the Pledgor has any right or
interest, whether by ownership, license, contract or otherwise.
          (l) Have a receiver appointed by any court of competent jurisdiction
to take possession of the Collateral. The Pledgor hereby consents to the
appointment of such a receiver and agrees not to oppose any such appointment.
          (m) Take such measures as the Bank may deem necessary or advisable to
take possession of, hold, preserve, process, assemble, insure, prepare for sale
or lease, market for sale or lease, sell or lease, or otherwise dispose of, any
Collateral, and the Pledgor hereby irrevocably constitutes and appoints the Bank
as the Pledgor’s attorney-in-fact to perform all acts and execute all documents
in connection therewith.
          (n) Without notice or demand to the Pledgor, set off and apply against
any and all of the Indebtedness any and all deposits (general or special, time
or demand, provisional or final) and any other indebtedness, at any time held or
owing by the Bank or any of the Bank’s agents or affiliates to or for the credit
of the account of the Pledgor or any guarantor or endorser of the Pledgor’s
Indebtedness.
          (o) Exercise any other remedies available to the Bank at law or in
equity.
     EXECUTED and delivered as of the day and year first above written.

                          PREMIER EXHIBITIONS, INC.    
 
                   
 
  By:                                       Arnie Geller, Its President    
 
                   
 
              (SEAL)    
 
                        BANK OF AMERICA, N.A.    
 
                   
 
  By:                              
 
      Its:                              

-5-